Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/22/2021, with respect to Goto et al (JP 2017014628 A) have been fully considered and are persuasive.  The rejection of 08/23/2021 has been withdrawn. 

Applicant’s arguments, filed 11/22/2021, with respect to Goto et al (JP 2017014628 A) in view of Mikami et al (JP 2016196711 A) have been fully considered and are persuasive.  The rejection of 08/23/2021 has been withdrawn. 


Applicant’s arguments, filed 11/22/2021, with respect to Kajikawa (JP 2013036127 A) have been fully considered and are persuasive.  The rejection of 08/23/2021 has been withdrawn. 
Applicant’s arguments, filed 11/22/2021, with respect to Kajikawa (JP 2013036127 A) in view of Mikami et al (JP 2016196711 A) have been fully considered and are persuasive.  The rejection of 08/23/2021 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 5-7 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al (JP 2016196711 A) in view of Kajikawa (JP 2013036127 A). 
Regarding the new limitation requiring the polyether resin gamma1 or the urethane resin gamma2 to be a polyoxytetramethylene glycol, as well as new claims 15-18, Mikami discloses that the urethane resin (A) is prepared from a polyoxybutylene chain containing alkoxypolyoxyalkylene [0014-0015], i.e. a moiety reading on “derived from  polyoxytetramethylene glycol. Furthermore, the compound (B) is a polyether resin of the formula: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wherein A is an alkylene group other than ethylene group [0046-0047]. The ordinarily skilled artisan will immediately envisage propylene, tetramethylene, etc. from this disclosure of A as alkylene group other than ethylene group. 
	Mikami discloses a fiber bundling agent for carbon fiber or glass fiber [claim 4] comprising a urethane resin, a polyether resin comprising a polyoxypropylene segment [clms 1 and 3] and a silane coupling agent in 1 to 30 parts by weight based on 100 parts by weight of the other resins in the bundling agent [0067]. The fiber bundle may be combined with a matrix resin including polyphenylene sulfide [0079] and may be kneaded by injection molding (i.e. melt molding) [0086].
	Mikami, discussed above, does not disclose the amount of fiber in relation to the matrix resin. 
	Kajikawa, discussed above, discloses a similar composition comprising a PPS matrix resin kneaded and injection molded with a carbon fiber bundle with a similar bundling agent. Kajikawa discloses an example with 30% by mass of carbon fiber based on matrix resin [0100].
KSR, 550 U.S. at 404, 82 USPQ2d at 1391.
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
It is prima facie obvious to select a known material based on its suitability for its intended use, see Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766